 Case 2:18-cv-01599-APG-VCF Document 116 Filed 06/22/20 Page 1 of 3



 1   PHILIP J. TRENCHAK, ESQ.
     Nevada Bar No. 9924
 2   VICTORIA C. MULLINS, ESQ.
     Nevada Bar No. 13546
 3   MULLINS & TRENCHAK, ATTORNEYS AT LAW
 4   1614 S. Maryland Pkwy
     Las Vegas, Nevada 89104
 5   Tel: (702) 778-9444
     Fax: (702) 778-9449
 6   E: phil@mullinstrenchak.com
 7   E: victoria@mullinstrenchak.com
     Attorneys for Plaintiff
 8
     -AND-
 9
     JENNY L. FOLEY, Ph.D., ESQ.
10   Nevada Bar No. 9017
11   E-mail: jfoley@hkm.com
     MARTA D. KURSHUMOVA, ESQ.
12   Nevada Bar No. 14728
     E-mail: mkurshumova@hkm.com
13   HKM EMPLOYMENT ATTORNEYS LLP
14   1785 East Sahara, Suite 300
     Las Vegas, Nevada 89104
15   Tel: (702) 625-3893
     Fax: (702) 625-3893
16   E-mail: jfoley@hkm.com
     Attorneys for Plaintiff
17
18
                         UNITED STATES DISTRICT COURT
19                            DISTRICT OF NEVADA

20   ELIZABETH CANNON, an Individual
                                               CASE NO.: 2:18-cv-01599-APG-VCF
21
                     Plaintiff,
22
     vs.                                          STIPULATION AND ORDER
23                                             EXTENDING TIME TO RESPOND TO
     ANDERSON BUSINESS ADVISORS LLC,             DEFENDANTS’ MOTION FOR
24   a Nevada Corporation,                          SUMMARY JUDGMENT
25
                                                       (FIRST REQUEST)
26
27                  Defendants.
28
                                       Page 1 of 3
 Case 2:18-cv-01599-APG-VCF Document 116 Filed 06/22/20 Page 2 of 3



 1          The parties, by and through counsel of record, hereby stipulate and agree that Plaintiff
 2   will be granted an extension until June 26, 2020 to file and serve a response to Defendant’s
 3
     Motion for Summary Judgment [ECF 111]. The Motion was filed on May 29, 2020 and
 4
     Plaintiff’s response is due on June 19, 2020.
 5
            On June 18, 2020, Ms. Marta D. Kurshumova contacted Defendant’s counsel requesting
 6
 7   a one-week extension. Ms. Kurshumova informed them that Mr. Philip Trenchak was handling

 8   the opposition, however, a member of his office tested positive for Covid-19 and the office had
 9   to close down. Mr. Kurshumova further informed them that Ms. Foley is away and out of cell
10
     service until Monday, June 22, 2020 and will not be able to work on the opposition until then.
11
     Ms. Christina M. Mamer graciously agreed to the extension.
12
13          Thus, this request is made in good faith and not for the purpose of delay.

14   Dated: June 19, 2020                             MESSNER REEVES LLP

15
                                                      By: /s/ Christina Mamer
16                                                    CHRISTINA MAE MAMER
                                                      RENEE M FINCH
17                                                    MESSNER REEVES
                                                      8945 W. Russell Road, Suite 300
18                                                    Las Vegas, NV 89148
                                                      702-363-5100
19                                                    FAX: 702-363-5101
                                                      Attorneys for Defendant
20
21
                                                      PRINCE LAW GROUP
22
23                                                    By: /s/ Dennis Prince
     IT IS SO ORDERED.                                DENNIS MICHAEL PRINCE
24                                                    10801 West Charleston Boulevard, Suite 560
                                                      Las Vegas, NV 89135
25                                                    702-534-7600
26                                                    Fax: 702-534-7601
     _____________________________                    Attorney for Defendant
27   United States District Judge
28   Dated: June 22, 2020.

                                               Page 2 of 3
 Case 2:18-cv-01599-APG-VCF Document 116 Filed 06/22/20 Page 3 of 3



 1   Dated: June 19, 2020                 HKM EMPLOYMENT ATTORNEYS LLP

 2
                                          By: /s/ Jenny Foley
 3                                        JENNY FOLEY, ESQ.
 4                                        MARTA D. KURSHUMOVA, ESQ.
                                          HKM EMPLOYMENT ATTORNEYS LLP
 5                                        1785 East Sahara, Suite 300
                                          Las Vegas, Nevada 89104
 6                                        Tel: (702) 805-8340
                                          Fax: (702) 625-3893
 7                                        Attorneys for Plaintiff

 8
 9                                        By: /s/ Philip Trenchak
                                          PHILIP J. TRENCHAK, ESQ.
10                                        VICTORIA MULLINS, ESQ.
                                          MULLINS & TRENCHAK
11                                        1614 S. Maryland Parkway
                                          Las Vegas, NV 89104
12
                                          Attorneys for Plaintiff
13
14                                  ORDER
15
16                              IT IS SO ORDERED.

17
18
                                DISTRICT COURT JUDGE
19
20                              Dated: __________________
21
22
23
24
25
26
27
28
                                   Page 3 of 3
